1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     CORY LEE MOGG,                                       Case No. 2:18-cv-02272-RFB-PAL
4                                            Plaintiff                    ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On December 4, 2018, this Court ordered Plaintiff to file a fully complete

11   application to proceed in forma pauperis or pay the full $400 filing fee for a civil action

12   within thirty (30) days from the date of that order. (ECF No. 3 at 2). On January 2, 2019,

13   Plaintiff filed a motion for an extension of time to file a fully complete application to

14   proceed in forma pauperis because he had not received his financial certificate from the

15   NDOC yet. (ECF No. 4). The Court now grants Plaintiff’s motion for an extension of time.

16   Plaintiff shall file a fully complete application to proceed in forma pauperis or pay the full

17   $400 filing fee on or before Friday, February 8, 2019.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

20   (ECF No. 4) is granted.

21          IT IS FURTHER ORDERED that on or before Friday, February 8, 2019, Plaintiff

22   shall either: (1) file a fully complete application to proceed in forma pauperis, on the

23   correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a);

24   or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and

25   the $50 administrative fee).

26   ///

27   ///

28   ///
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3
4           DATED THIS 4th day of January 2019.
5
6                                           UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
